Citation Nr: 1443240	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-27 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded these claims in May 2011 and, in June 2011, the Veteran testified in support of them at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board Hearing.  A transcript of the hearing is in the claims file, so of record.

The Board subsequently again remanded these claims in September 2011 for further development, including for a VA compensation examination and medical opinion to assist in determining whether the Veteran has a right wrist disorder other than carpel tunnel syndrome (CTS) and, if confirmed he does, for comment concerning the etiologies of his right wrist disorder and right shoulder disorder, which already had been established as existing, especially in terms of their posited relationship with his military service.

Unfortunately, these claims require still further development before being decided on appeal, so the Board is regrettably again remanding them to the Agency of Original Jurisdiction (AOJ).



REMAND

Additional development is necessary to fully and fairly adjudicate these claims.  And although the Board sincerely regrets the additional delay that inevitably will result from this additional remand of these claims, it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

As already alluded to, pursuant to the Board's prior September 2011 remand directive, the Veteran had a VA compensation examination in October 2011 to determine whether he indeed has a right wrist disorder (meaning other than CTS).  Imaging of his right wrist confirmed the previously-diagnosed minor degenerative change at the first carpal metacarpal junction, but also revealed a small calcification in the soft tissue projecting between the distal radius and distal ulna.  The examiner noted that this appeared benign, however, though similar to a phlebolith in configuration.  Ultimately, the examiner could not provide the requested diagnosis referable to the Veteran's right wrist without resulting to mere speculation because there was no subjective or objective evidence of a right wrist condition.

Statements like this, which are inconclusive, generally cannot be employed as suggestive of either existing disability or a linkage between the claimed disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

In this circumstance, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009); Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Further, concerning the Veteran's also claimed right shoulder disorder, which the Board indicated already had been confirmed to exist, the examiner failed to provide any opinion regarding etiology.  The Board is required by law to again remand a claim when, as here, there has not been compliance with a prior remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  This obligation to again remand is nondiscretionary.  Consequently, this claim, too, must be remanded again for a medical nexus opinion to determine the etiology of the Veteran's right shoulder disorder - and specifically insofar as whether it is related or attributable to his claimed injury in service.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to:  a) first determine whether the Veteran has a right wrist disorder other than CTS.  If it is confirmed he does, then the examiner is additionally requested to b) provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current right wrist disorder other than CTS and the right shoulder disorder (which already has been established as existing) are related or attributable to the Veteran's military service - including especially to the type of trauma claimed, i.e., falling off a ladder or stool while cleaning or painting his barracks.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Because the Veteran is competent even as a layman to report the onset of pain and other symptomatology referable his right shoulder and wrist while in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of any manifestation during his military service in determining whether any current disability may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

For completeness of the opinion, it is essential the examiner review the claims file, including this remand, for the pertinent history of these claimed disabilities.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning these claims, that is, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

2.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



